DETAILED ACTION
This action is in reply to papers filed 9/26/2022.  Claims 26-34, 48-53 and 55-57 are pending with claims 26-34, 48, 52-53 and 55-57 examined herein.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20150126589 A1, Published 5/7/2015.

Maintained Rejections
Applicant’s arguments regarding the 103 (a) rejection of claims 26-29, 33-34, 47-48, 53 and 55-56 as being unpatentable over as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub US20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.  Claim 47 is newly canceled.  
Applicant’s arguments regarding the 103 (a) rejection of claims 30-32 and 52 as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub USUS20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000) as applied to claims 26-29, 33-34, 48, 53 and 55-56  above, and further in view of Elfinger et al (J Control Release. 2009 May 5;135(3):234-41) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments regarding the 103 (a) rejection of claim 57 as being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009, previously cited), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011, previously cited), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78, previously cited), Kirk-Othmer Encyclopedia of Chemical Technology (2000) (previously cited) and Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001, previously cited) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Claim Objections
Claims 26 and 48 are objected to because of the following informalities:     Appropriate correction is required.
Claim 26 is copied below. 

    PNG
    media_image1.png
    389
    867
    media_image1.png
    Greyscale

Claim 48 is copied below.

    PNG
    media_image2.png
    107
    830
    media_image2.png
    Greyscale

At issue here is that each of the claims recite the phrase ‘a composition’. Towards the bottom of independent claim 26, the phrase ‘a composition’ is recited twice. Based on a plain reading of the specification, the composition with a pH of 3 to 6 is the same composition with a 25°C conductivity of 1,000 μS/cm or lower. Given the limitations recited in claim 46, the composition in claim 48 also appears to be the same composition in claim 26. Examiner suggests Applicant make this clear by amending the second iteration of ‘a composition’ in claim 26 to ‘the composition’ and similarly using “the composition” in claim 48.
Appropriate correction is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Prior Art Rejection 1
Claims 26-29, 33-34, 48, 53 and 55-56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009 ), Guild et al. (PgPub US20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011 ), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78 ) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000)). Although maintained, the rejection has been updated to reflect amendments to the claims.

Regarding claim 26, Kariko teaches a method of providing an mRNA (Pg. 1, para. 2; Pg. 7, para. 76; Pg.15, para. 151) in a lung (Pg. 28, para. 276) comprising: combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) (as in claim 33) (Pg. 27, para. 275), with homopolymer polyethyleneimine (PEI) (Pg. 9, para. 94; Pg. 27, para. 269) to obtain a polyplex comprising the mRNA and PEI; and administering the combination comprising the mRNA and PEI to a lung, wherein the mRNA enters lung cells, and wherein the mRNA is expressed in the lung cells (Pg. 9, para. 98). With regards to limitation that “the polyplex does not comprise either an IP1 receptor ligand or a magnetic particle,” Examiner notes that a word search of the “IP1 receptor ligand” and “magnetic particle” failed to yield any hits. Thus, it is reasonable to conclude that Kariko does not teach the polyplex comprises either an IP1 receptor ligand or a magnetic particle.  Similarly, a word search for the term ‘targeting ligand’ yielded no hits (as in claim 53). Regarding claim 34, in-part, Kariko teaches wherein the polyplex comprising the mRNA and PEI is administered to lung intratracheally (Pg. 25, para. 246).
However, Kariko fails to teach the lung is the lung of a human patient (as in claim 27), wherein the human patient has cystic fibrosis (as in claim 28). Further, Kariko fails to teach the combination is administered to the lung by inhalation via a nebulizer (as further in claim 26 and claim 34)
Prior to the time of the claimed invention, Guild et al. taught mRNA for use in human treatment (Abstract/Title). Particularly, Guild teaches a composition for delivery for protein expression in human lung cells (as in claim 27), wherein the human patient has cystic fibrosis (as in claim 28) (Pg. 2, para. 14) and wherein aerosols containing the compositions can be inhaled (for nasal, tracheal, or bronchial delivery) (as in claim 34, in-part) (Pg. 9, para. 70).  Pillai et al. teach compositions comprising a nebulized nucleic acid/stabilizing agent complex, and methods employing such complexes for pulmonary gene delivery (Abstract). In one embodiment, Pillai et al. teach a stabilizing agent is a polymer (Col. 5, lines 61-62). Pillai teaches the nucleic acid/stabilizing agent complexes is aerosolized using an ultrasonic nebulizer, such as the Omron Model NE-U07 (as further in claim 26 and as further in claim 34) (Col. 7, lines 56-58). Pillai goes on to teach that such ultrasonic nebulizers use a piezoelectric transducer that vibrates at very high frequency to induce waves in the reservoir solution. Interference of these waves at the surface of the liquid (as in claim 56) leads to the production of droplets as an aerosol (i.e., a suspension of colloidal particles), which is then transported by an airstream. Pillai teaches this method produces aerosols containing particles in the respirable range (typically 1-5 μm) (Col. 12, lines 24-27).
However, none of Kariko, Guild, or Pillai teach the mRNA and PEI are comprised in a composition with a pH of 3 to 6 (as further in claim 26) or a pH of 5 (as in claim 55). Additionally, none of Kariko, Guild, or Pillai teach the PEI has a molecular weight of 20 to 30 kDa (as in claim 29).
Prior to the time of the claimed invention, Yamaguchi et al. taught a method capable of increasing transfection efficiency of polyethyleneimine (PEI) and reducing toxicity thereof, to provide a PEI with high transfection efficiency, and to provide a method of introducing nucleic acids into cells comprising using the PEI (Abstract). To that end, Yamaguchi teaches (1) a step of mixing polyethyleneimine (PEI), having a MW of 25 kDA (as in claim 29) (Pg.2, para. 30), with nucleic acids under acidic conditions of pH from 3.5 to 4.5 (as further in claim 26) (Pg. 2, para. 27-28), and (2) a step of applying the resulting mixture to cells.  Note that Yamaguchi teaches the nucleic acids includes RNA (Pg. 4, para. 52-53). 
With respect to claim 55, drawn to the pH of the composition being 5, it is noted that Yamaguchi specifically teaches their results (i.e. increase in transfection efficiency of PEI and reducing its toxicity) is indicative of employing an acidic compaction medium but not a neutral compaction medium as a compaction medium for polyplex formation (Pg. 7, para. 103). It is generally accepted that a pH of less than 7 is acidic. And while Yamaguchi does not explicitly teach a pH of 5, MPEP 2144.05 (II) (A) notes that differences in experimental parameters such as concentration or temperature- or in the instant case pH- will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Accordingly, absent evidence to the contrary, it is generally not inventive to discover the optimal working conditions of a prior art method, whereby such conditions can be identified by routine experimentation.
However, none of Kariko, Guild, Pillai and Yamaguchi teach the mRNA and PEI are comprised in a composition with a 25°C conductivity of 1000 μS/cm or lower (as further in claim 26)  or 100 μS/cm or lower (as further in claim 48).
Prior to the time of the claimed invention, Rudolph et al. taught gene transfer into the airways could be of importance for the treatment of chronic lung diseases such as cystic fibrosis (Pg. 269, Abstract 'Background'). Although, cationic lipids have been tested intensively, the properties of polyethylenimine (PEI) 25 kDa to deliver DNA to the airways have not been studied. Thus, to this end, Rudolph investigated the effect of the formation of PEI/DNA complexes in two solvents- distilled water and HEPES buffer (paragraph bridging Pg. 270 and Pg. 271)- on in vivo transfection efficiency. Note that Rudolph teaches the PEI/DNA complexes were incubated at ambient temperature (~25°C) (as in claim 26, in-part and 48, in-part). Rudolph reports PEI/DNA complexes dissolved in double distilled water showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES. Rudolph teaches luciferase activity measured for the complexes dissolved in water was 3.8-fold higher than complexes dissolved in 25 mM HEPES. (Pg. 272, Col. 2, nine lines from the bottom of bridging paragraph). As evidenced by Kirk-Othmer Encyclopedia of Chemical Technology, at 25°C the conductivity of distilled water is 0.5–2 μS/cm (Pg. 2, ‘Water, Analysis’, para. 1, lines 1-2) (as further in claim 26 and claim 48).  
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A and G are applicable. 
At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Kariko et al., wherein Kariko teaches combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) with homopolymer polyethyleneimine (PEI) for the delivery into the lung of a subject having cystic fibrosis, with the teachings of Guild et al., wherein Guild teaches delivery of a composition comprising mRNA into human lung cells with an aerosol, with a reasonable expectation of arriving at the claimed invention.  Additionally, the skilled artisan would have found it prima facie obvious to use the ultrasonic nebulizer of Pillai to formulate the aerosol of Guild because Pillai teaches such devices are capable of producing aerosols containing particles in the respirable range (typically 1-5 μm).
Furthermore, the skilled artisan would have found it prima facie obvious to use the aerosol delivery technique of Guild to administer the mRNA/PEI polyplex of Kariko for the obvious benefit of enhancing the pulmonary deposition of mRNA encoding CTFR in a patient having cystic fibrosis.
Moreover, the skilled artisan would have found it prima facie obvious to place the polyplex in a solution having a pH of less than 6.0 because Yamaguchi teaches use of low pH solutions increases transfection efficiency of polyethyleneimine (PEI) while also reducing its toxicity. Additionally, the skilled artisan would have been sufficiently motivated to dissolve the mRNA/PEI polyplex in a distilled water solution because Rudolph reports PEI/DNA complexes dissolved in double distilled water showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

   Applicant’s Arguments/Response to Arguments 
Applicant argues: The increased transfection efficiency and reduced toxicity
to which the Office points, are results achieved from data only obtained with polyplexes formed from 25 kDa linear PEI and plasmid DNA (i.e., circular, double stranded DNA, NOT linear single
stranded RNA, e.g., the mRNA of the amended claims). The Office recognizes this fact, but
dismisses it without evidence, by stating "it is the opinion of the Examiner that results observed for the PEI/DNA complex in Yamaguchi would be similar to that observed for PEI/mRNA complexes because Yamaguchi makes clear that this is an issue of the acidity of the pH of the complexation media." Action at page 17. Put another way, the Examiner opines that PEI/mRNA complexes should behave like PEI/DNA complexes simply because Yamaguchi demonstrated pH influences toxicity/transfection efficiency of PEI/DNA complexes. Such conclusory reasoning cannot support a prima facie case of obviousness and is contrary to the evidence present in the record, including references Bettinger and Yamaguchi.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  Particularly, Applicant’s arguments against the Examiner’s opinion are misplaced. Paragraphs 50-54 of Yamaguchi are copied below. 

    PNG
    media_image3.png
    563
    531
    media_image3.png
    Greyscale

In these paragraphs, Yamaguchi specifically notes that the invention is characterized by mixing PEI with nucleic acids under acidic conditions and applying this mixture to cells. Para. 52 elaborates on what a nucleic acid is and para. 53 specifically identifies RNA as such. Thus, it is not the Examiner opining that PEI/DNA and PEI/mRNA would behave in a similar manner, but Yamaguchi who discloses such. 
Applicant argues: As initially established by the Applicant, and as later recognized by the Office (Office Action (3/15/22), pgs 16-17, In Response (8)), complexes containing 22 and 25 kDa PEI and mRNA showed very little in vitro translation and very little detectable expression in transfection assays. Bettinger attributed this to the high electrostatic charge of the PEI at pH 7 (i.e. 150 charged amino groups), thus inhibiting the release of mRNA because it was bound too tightly to the PEI molecule. This is not an issue with plasmid DNA (pDNA). As discussed in Yamaguchi, toxicity and lack of transfection efficiency of plasmid DNA/PEI polyplexes in neutral pH was correlated with the inefficient binding of the pDNA to the PEI (i.e., presence of free PEI, Yamaguchi, para [0093]-[0103]). As a result, Yamaguchi sought to increase binding affinity of the pDNA to the PEI by increasing the protonation of the PEI in a pH of 3.5, thus increasing its positive charge, and validated this approach with the cited data. Thus, it is clear that the PEI binding properties of RNA and DNA are not the same, and thus the Office's conclusion that PEI/DNA and PEI/RNA complexes would behave the same in acidic conditions is without foundation. Furthermore, one of ordinary skill in the art, based upon Bettinger, would have been led away from increasing the charge on PEI through acidification for fear that the RNA would bind even more tightly to the PEI, and thus frustrate the purpose of providing the mRNA in the claimed pulmonary treatment modality. Thus, for this reason alone, Applicant respectfully requests reconsideration and withdrawal of the 103(a) rejections of claims 26-29, 33-34, 48, 53 and 55-56 and claim 57.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is important to note what is being claimed. Accordingly, independent claim 26 is copied below. 

    PNG
    media_image1.png
    389
    867
    media_image1.png
    Greyscale

Applicant’s argument that complexes containing 22 and 25 kDa PEI and mRNA showed very little in vitro translation and very little detectable expression in transfection assays is immaterial to the claimed invention.  First, the claim only requires expression of mRNA. There is no requirement for the expression to be a lot. Second, independent claim 26 does not limit the size the of the PEI. Thus, arguments drawn to the size of the PEI are misplaced.  Applicant’s allegation that Yamaguchi’s teachings are limited to DNA have been addressed above.  With respect to Applicant’s argument that increasing the charge on PEI through acidification for fear that the RNA would bind even more tightly to the PEI, this is an opinion of counsel. Per MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant argues: The purpose of Yamaguchi is to increase the binding of pDNA
to PEI to form a polyplex which has less toxicity and greater transfection efficiency. If one were to follow the teachings of Yamaguchi (and ignore Bettinger), one would select linear PEI, the acidic buffer lactate buffered solution (LBS) in which to prepare/deliver the polyplex and a pH of 3.5 or 4.0, as these are particularly preferred polymers, buffers and pH values. LBS, similar to phosphate buffered solution (PBS) having a conductivity of 16,000 μSiem, contains significant amounts of salts which would increase the conductivity significantly higher than the claimed values, and certainly much higher than the conductivity of the double distilled water used in Rudolph. On the other hand, if one were to follow the approach of Rudolph, a skilled artisan would have selected a branched PEI and double distilled water which would have had a pH significantly higher than the pH required by Yamaguchi, would be devoid of salts as also required in the compaction solution by Yamaguchi, and would require a different polymer than required by Yamaguchi.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The teachings of Bettinger et al. will not be addressed as this reference was not cited by the Examiner. Applicant’s characterization of Yamaguchi’s teachings are narrower than what is taught in Yamaguchi. As noted above, Yamaguchi specifically teaches their results (i.e. increase in transfection efficiency of PEI and reducing its toxicity) is indicative of employing an acidic (pH of less than 7) compaction medium but not a neutral (pH of 7) compaction medium as a compaction medium for polyplex formation (Pg. 7, para. 103). To this point, the art disputes Applicant’s argument that double distilled water would have had a pH significantly higher than the pH required by Yamaguchi. 
Indeed, previously cited Kirk-Othmer Encyclopedia of Chemical Technology at pg. 3 teaches the pH of most natural waters is 4-9. Solely to rebut Applicant’s unfounded view of the state of the art, Kulthanan et al. (newly cited and attached herewith) teaches bottled drinking still water had pH between 6.9 and 7.5 while the sparkling type had pH between 4.9 and 5.5. Water derived from home water filters had an approximate pH of 7.5 as same as tap water. Swimming pool water had had pH between 7.2 and 7.5 while seawater had a pH of 8. Normal saline and distilled water had pH of 5.4 and 5.7, respectively (Pg. 156, Col. 2). Facial mineral water had pH between 7.5 and 8, while facial makeup removing water had an acidic pH. Even further is a product catalog for a distillation device from for Stuart Science Equipment Catalogue. (newly cited and attached herewith). 

    PNG
    media_image4.png
    635
    590
    media_image4.png
    Greyscale


Note that the pH of the single distilled water (A4000 or A8000) and the double distilled water (A4000D) are the same and still within previously cited Kirk-Othmer Encyclopedia of Chemical Technology’s 4-9 pH range. 
Accordingly, Applicant’s arguments are not found persuasive and the rejection is maintained. 

Prior Art Rejection 2
Claims 30-32 and 52 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Guild et al. (PgPub USUS20120142756A1, Publication Date 6/7/2012, Filed 11/29/2011), Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78) as evidenced by Kirk-Othmer Encyclopedia of Chemical Technology (2000) as applied to claims 26-29, 33-34, 48, 53 and 55-56  above, and further in view of Elfinger et al (J Control Release. 2009 May 5;135(3):234-41.).

The teachings of Kariko, Guild, Pillai, Yamaguchi and Rudolph are relied upon as detailed above.  However, none of Kariko, Guild, Pillai, Yamaguchi and Rudolph teach the polyplex (as in claim 30) or the PEI (as in claim 52) comprises a targeting ligand, wherein the targeting ligand is a β2-aderonceptor ligand (claim 31) such as clenbuterol (claim 32).
At the time of the claimed invention, Elfinger taught among nonviral gene transfer agents, polyethylenimine (PEI) was one of the most effective, commercially available polymeric gene transfer agents which has been successfully used for gene delivery both in vitro and in vivo (Pg. 234, para. bridging Col. 1 and Col. 2). However, Elfinger teaches the relatively low gene delivery efficiency of PEI when compared to viral vectors and the missing ability of tissue targeting limits the use of PEI, especially in terms of in vivo applications. Therefore, Elfinger teaches great efforts have been made to enhance gene transfer efficiency and specificity of PEI gene vectors. One attempt that led to improvement of PEI-mediated gene delivery, Elfinger teaches, has been the introduction of targeting ligands to the polymer backbone. Thus, and to this end, Elfinger teaches coupling the β2-adrenoceptor targeting ligand, clenbuterol, to PEI (as in claim 30, claim 31, claim 32 and claim 52) (Pg. 235, Col. 2, last paragraph). Demonstrated by fluorescence-based techniques, conjugation of clenbuterol to PEI led to up to 14-fold increase of gene expression on alveolar epithelial cells, which express β2-receptors (Pg. 239, paragraph bridging Col. 1 and Col. 2). Moreover, in vivo experiments resulted in a 3-fold increase of gene expression in the lungs (Fig. 7). Elfinger concludes by teaching clenbuterol represents a promising targeting ligand for receptor mediated gene delivery to the lung in vitro and in vivo (Pg. 240, Col. 2, para. 1, last sentence).
When taken with the teachings of Elfinger et al., the skilled artisan, seeking to express CTFR mRNA in lung cells of a patient afflicted with cystic fibrosis in vivo, would have found it prima facie obvious to couple the β2-adrenoceptor targeting ligand, clenbuterol, to the PEI/mRNA complex taught by the combination of Kariko, Guild, Pillai, Yamaguchi and Rudolph in order to receive the expected benefit of increased gene expression. The skilled artisan would have had a reasonable expectation of receiving this benefit because Elfinger teaches, in vivo, the coupling of clenbuterol to PEI led to a 3-fold increase of gene expression in the lungs.  
All of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Each of the elements ((PEI/mRNA complex) (β2-adrenoceptor targeting ligand, clenbuterol) are taught by the aforementioned references. Therefore, it would be therefore predictably obvious to use a combination of these elements in a method for expressing mRNA in lung cells in vivo.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments
Applicant argues: As discussed above, Kariko, Guild, Pillai, Yamaguchi, Rudolph, and Kirk-Othmer fail to disclose a method of expressing an mRNA in the lung via a nebulizer by combining an mRNA with PEI, as recited in amended claim 26 or claim 57. Elfinger fails to cure the deficiencies of Kariko, Yamaguchi, Rudolph, and/or Kirk-Othmer. Elfinger generally discusses improving gene transfer efficiency of PEI gene vectors, but provides no discussion on combining mRNA with PEI, let alone mRNA-PEI which is then present in a composition that has the claimed acidic pH and the claimed conductivity and which is administered via nebulizer. Thus, Kariko, Yamaguchi, Rudolph, Kirk Othmer, and Elfinger, alone or in combination, fail to disclose or suggest each and every element of the pending claims.  
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Moreover, Applicant’s specific arguments regarding Kariko, Guild, Pillai, Yamaguchi, and Rudolph have been addressed above, and will not be reiterated herein. Applicant makes no specific arguments regarding Elfinger.   
Because Applicant’s arguments were not found persuasive, the rejection is maintained.  


Prior Art Rejection 3
Claim 57 remains  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (PgPub US20090286852A1, Publication Date 11/19/2009), Yamaguchi et al. (PgPub US20110020927A1, Publication Date 1/27/2011), Rudolph et al (J Gene Med. 2000 Jul-Aug;2(4):269-78), Kirk-Othmer Encyclopedia of Chemical Technology (2000) (previously cited) and Pillai et al. (U.S. Patent 6271206B1, Published 8/7/2001). 

Regarding claim 57 (in-part), Kariko teaches a method of providing an mRNA (Pg. 1, para. 2; Pg. 7, para. 76; Pg.15, para. 151) in a lung (Pg. 28, para. 276) comprising: combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) (a eukaryotic protein) (Pg. 27, para. 275), with homopolymer polyethyleneimine (PEI) (Pg. 9, para. 94; Pg. 27, para. 269) to obtain a polyplex comprising the mRNA and PEI; and administering the combination comprising the mRNA and PEI to a lung, wherein the mRNA enters lung cells, and wherein the mRNA is expressed in the lung cells (Pg. 9, para. 98). 
However, Kariko fails to teach the mRNA and PEI are comprised in a composition with a pH of 4 to 5.5 and that the PEI has a molecular weight of 20 to 30 kDa (as further in claim 57).
Prior to the time of the claimed invention, Yamaguchi et al. taught a method capable of increasing transfection efficiency of polyethyleneimine (PEI) and reducing toxicity thereof, to provide a PEI with high transfection efficiency, and to provide a method of introducing nucleic acids into cells comprising using the PEI (Abstract). To that end, Yamaguchi teaches (1) a step of mixing polyethyleneimine (PEI), having a MW of 25 kDA (as further in claim 57) (Pg.2, para. 30), with nucleic acids under acidic conditions of pH from 3.5 to 4.5 (as further in claim 57) (Pg. 2, para. 27-28), and (2) a step of applying the resulting mixture to cells.  Note that Yamaguchi teaches the nucleic acids includes RNA (Pg. 4, para. 52-53)
However, none of Kariko or Yamaguchi teach the mRNA and PEI are comprised in a composition with a 25°C conductivity of 100 μS/cm lower or wherein the PEI-mRNA are complexed using only water without any buffers at an N/P ratio of 10 (as further in claim 57).
Prior to the time of the claimed invention, Rudolph et al. taught gene transfer into the airways could be of importance for the treatment of chronic lung diseases such as cystic fibrosis (Pg. 269, Abstract 'Background'). Although, cationic lipids have been tested intensively, the properties of polyethylenimine (PEI) 25 kDa to deliver DNA to the airways have not been studied. Thus, to this end, Rudolph investigated the effect of the formation of PEI/DNA complexes in two solvents- distilled water and HEPES buffer (paragraph bridging Pg. 270 and Pg. 271)- on in vivo transfection efficiency. Rudolph reports PEI/DNA complexes dissolved in double distilled water, at ambient temperature (~25°C), showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES. Rudolph teaches luciferase activity measured for the complexes dissolved in water was 3.8-fold higher than complexes dissolved in 25 mM HEPES. (Pg. 272, Col. 2, nine lines from the bottom of bridging paragraph). Rudolph teaches the optimal N/P ratio was found to be N/P=10 in double distilled water (Pg. 269, ‘Results’).  As evidenced by Kirk-Othmer Encyclopedia of Chemical Technology, at 25°C the conductivity of distilled water is 0.5–2 μS/cm (Pg. 2, ‘Water, Analysis’, para. 1, lines 1-2) (as further in claim 57).  
However, none of Kariko, Yamaguchi or Rudolph teach the combination is administered to the lung by inhalation via a nebulizer (as further in claim 26)
Prior to the time of the claimed invention, Pillai et al. teach compositions comprising a nebulized nucleic acid/stabilizing agent complex, and methods employing such complexes for pulmonary gene delivery (Abstract). In one embodiment, Pillai teaches the nucleic acid/stabilizing agent complexes is aerosolized using an ultrasonic nebulizer (Col. 7, lines 56-58) (as further in claim 57). Pillai goes on to teach that such ultrasonic nebulizers use a piezoelectric transducer that vibrates at very high frequency to induce waves in the reservoir solution. Interference of these waves at the surface of the liquid leads to the production of droplets as an aerosol (i.e., a suspension of colloidal particles), which is then transported by an airstream. Pillai teaches this method produces aerosols containing particles in the respirable range (typically 1-5 μm) (Col. 12, lines 24-27).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A and G are applicable. 
 At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Kariko et al., wherein Kariko teaches combining an mRNA encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) with homopolymer polyethyleneimine (PEI) for the delivery into the lung of a subject having cystic fibrosis, with the teachings of Pillai et al., wherein Pillai teaches use of an ultrasonic nebulizer for the delivery of RNA because Pillai teaches such devices are capable of producing aerosols containing particles in the respirable range (typically 1-5 μm). That is, one of ordinary skill in the art would have found it prima facie obvious to deliver the mRNA/PEI polyplex of Kariko with the nebulizer of Pillai. 
Moreover, the skilled artisan would have found it prima facie obvious to place the polyplex in a solution having a pH of 4-4.5 because Yamaguchi teaches use of low pH solutions increases transfection efficiency of polyethyleneimine (PEI) while also reducing its toxicity. Additionally, the skilled artisan would have been sufficiently motivated to dissolve the mRNA/PEI polyplex in a double distilled water solution because Rudolph reports PEI/DNA complexes dissolved in double distilled water showed a higher level of gene expression than PEI/DNA complexes dissolved in 25 mM HEPES.  A reasonable expectation of success is present because Pillai teaches use of a nebulizer that produces aerosols containing particles in the respirable range.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Applicant’s Arguments/Response to Arguments
Applicant makes no specific arguments to claim 57. All arguments drawn to Kariko, Guild, Pillai, Yamaguchi, Rudolph, and Kirk-Othmer have been addressed above and will not be reiterated herein. Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

  “Additional Evidence of Unexpected Results”
Applicant argues: Applicant again asserts that the state of the art prior to the filing date of the pending application provides evidence of unexpected results. Prior to the filing of the pending application, there was no disclosure of nebulized mRNA. This was primarily due to the inherent challenges with transfecting reagents that were used with mRNA when nebulized. For example, Bettinger et al. (Nucleic Acids Res. 2001, 29: 3882-91; of record) teaches that polyplexes based on 25 and 22 kDA (within the claimed ranges) were inferior to lipoplexes (DOTAP) because the PEI-mRNA complexes were too stable to release mRNA as there were too many simultaneous electrostatic interactions. See Bettinger at Abstract; page 3889, col 1, last paragraph. In fact, mRNA when complexed with smaller PEI (2 kDA and 3.4 kDA) exhibited significantly improved transfection (5- fold greater expression compared to DOTAP). Thus, a person of ordinary skill in the art would not have considered utilizing PEI within the claimed size range, but would instead have been taught to use lipoplexes. See also Kariko as a preferred embodiment. 
Moreover, previous studies have shown that single stranded mRNA binding to cationic polymers are largely stronger than pRNA binding as cytosolic RNA is involved in pDNA release from cationic polymers as a precondition for nuclear entry, transcription, and successful transgene expression. See, e.g., Huth et al. (J. Gene Med. 2006, 8:1416-1424). Together, these previous observations teach away from using PEI 25 kDa with mRNA because it is incapable of mediating mRNA delivery into cells. Given the known issues with mRNA-PEI, the prior art utilized pDNA-PEI complexes. However, Applicant was able to overcome these issues by developing a superior formulation compared to the prior art's use of pDNA: i) the nuclear membrane, which is a major obstacle for pDNA, can be avoided because mRNA exerts its function in the cytoplasm; ii) the risk of insertional mutagenesis can be excluded; iii) the determination and use of an efficient promoter is omitted; iv) repeated application is possible; v) mRNA is also effective in non-dividing cells, and vi) vector induced
immunogenicity may be avoidable. See pending application at paragraph [0037].
The claimed invention comprises multiple synergistic properties, including significant
stability when both lower conductivity and lower pH conditions as recited in the claims are used
(see paragraph [0035]) and preventing nanoparticles from aggregating or becoming ineffective
when only water is used without buffers (N/P ratio of 10) (see paragraphs [0078], [0085], and
[0092]). Applicant believes that these additional secondary considerations along with the
deficiencies discussed above outweigh the alleged evidence of obviousness.
In Response: Applicant’s arguments of ‘Unexpected Results’ have been fully considered, but are not found persuasive. With respect to the use of nebulized mRNA, this limitation is taught in Pillai. Indeed, as previously noted, Pillai teaches “...any nucleic acid molecule may be used in the preparation of nebulized nucleic acid/stabilizing agent complexes of the present invention, plasmid DNA and RNA molecules are preferred.” Examiner’s emphasis. See Pillai at Col. 5, line 39+. As previously noted, arguments drawn to Bettinger are immaterial as the Examiner did not cite Bettinger in the current Office Action. Moreover, as previously explained, the breadth of claim 26 embraces use of any sized PEI.   
With respect to Applicant’s arguments regarding the superiority of the instant invention over the prior art, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to the synergism of the claimed invention, MPEP 716.02 (a)(I) states that evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). 
Applicant has not provided evidence that the alleged synergism would be unexpected. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632